Name: Commission Regulation (EEC) No 3970/88 of 20 December 1988 amending the Annex to Regulation (EEC) No 2685/88 fixing, until the end of the 1988/89 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 88 Official Journal of the European Communities No L 351 /13 COMMISSION REGULATION (EEC) No 3970/88 of 20 December 1988 amending the Annex to Regulation (EEC) No 2685/88 fixing, until the end of the 1988/89 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Article 72 ( 1 ) of the Act stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas in accordance with Regulation (EEC) No 468/86, that difference may be adjusted to make the products concerned comparable ; Whereas the difference between the Community intervention price and the Spanish price for paddy rice should be reduced by Ecu 3,00 tonne to ensure such comparativeness ; whereas that reduction stems from the difference in this marketing year between Spanish rice and Community, rice of the standard quality ; Article 1 The Annex to Commission Regulation (EEC) No 2685/88 fixing the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products (2), as last corrected by Regulation (EEC) No 2832/88 (3), is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 28 . (2) OJ No L 240, 31 . 8 . 1988, p. 18 . (3) OJ No L 255, 15. 9 . 1988 , p. 14. No L 351 /14 Official Journal of the European Communities 21 . 12. 88 ANNEX 'ANNEX (Ecu/tonne) CN code Coefficient Accession compensatory amount 1006 10 21 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 1006 40 00 1102 30 00 1103 14 00 1103 29 50 1104 19 91 1108 19 10 1,06 1,06 1,06 1,80 1,52 37,94 37,94 37,94 37,94 37,94 37,94 37,94 37,94 47,43 47,43 47,43 47,43 47,43 47,43 47,43 47,43 57,46 64,12 64,12 64,12 57,46 64,12 64,12 64,12 61,20 68,74 68,74 . 68,74 61,20 68,74 68,74 68,74 16.83 17.84 17,84 17,84 30,29 16,46*